DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This is a FINAL OFFICE ACTION in response to the Amendment/ Remarks filed on 03/11/2022.    
Claims 10, 21-22 are cancelled. Claim 24 is new. 
Claims 1-9, 11-20, 23 and 24 are pending in the Application, with independent Claims 1, 15 and 23.
Continuity/Priority Information
The present Application 16863531, filed 04/30/2020 claims foreign priority to 	  REPUBLIC OF KOREA, 10-2019-0098846, filed 08/13/2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-9, 11-14,  23, 24 objected to because of the following informalities: 
Claim 23 change the limitation “reducing a number of transactions the defective chip is involved in” to recite “reducing a number of transactions associated with the defective chip”.
 Claim  1, amending “performing a first control process to identify the corresponding memory chip as a defective chip when the corresponding sensed current exceeds a first reference value”. The limitation should be amended to recite “identify the corresponding memory chip is a defective chip when the corresponding sensed current exceeds a first reference value, and them recite “performing a first control process” as to be consistent with the specification and Fig. 8, since the identify a defective chip occurs before the performing a process.
Appropriate correction is required.

Response to Arguments
Applicant's arguments, see Amendment/ Remarks filed on 03/11/2022, with respect to the rejection of Claims 1-9, 11-20, 23 and 24,  have been fully considered but they are not persuasive, as set forth in the present office action.  
Applicant argues that unlike claim 1, Namai does not disclose performing a second process different from a first process that identifies a chip as being defective when a corresponding sensed current exceeds a second reference value that is higher than a first reference value used by the first process to identify the memory chip as being defective. 
In response to Applicant arguments, the Examiner agrees with Applicant arguments. However, O'Neill (U.S. Patent No. 6,366,108) discloses the above limitations of a first and second reference values as being unpatentable over NAMAI et al. (U.S. Pub. No. 20150071000) under 35 U.S.C. 103.
In response to Applicant arguments, with respect to “the standby current representing a sum of a current flowing through the storage controller and currents flowing through the plurality of nonvolatile memories”, as recited in claim 15, Namai   discloses. [0045] FIG. 5(a) a constant leakage current Idetect to be flown to the adjuster 33 is set and then a fixed bit string IDT [0:1] in accordance with the set constant leakage current Idetect is set for each memory chip at shipping from a factory. The limitation sum of “currents flowing through the plurality of nonvolatile memories”, is functionally equivalent to the set constant leakage current Idetect set for each memory chip at shipping from a factory, as disclosed by NAMAI.
Applicant argues that Namai fails to disclose or suggest performing a second control process that includes an operation of controlling an operating voltage applied to the defective chip, and an operation of throttling the defective chip by reducing a number of transactions the defective chip is involved in, when the sensed standby current exceeds the second reference value that is greater than the first reference value”, “a host device external to the storage device”,  as recited in claim 23.
In response to Applicant arguments, the Examiner agrees with Applicant arguments. However, O'Neill (U.S. Patent No. 6,366,108) discloses the above limitations of a first, second and third reference values as being unpatentable over NAMAI et al. (U.S. Pub. No. 20150071000) under 35 U.S.C. 103.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11-14, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over NAMAI et al. (U.S. Pub. No. 20150071000) in view of .
Regarding independent Claim 1, NAMAI discloses a semiconductor memory device capable of detecting a leakage current of a word line, comprising:
 sensing a standby current “leakage current” flowing through each of the memory chips of the storage device; FIG. 1 [0026] A semiconductor memory device according to an embodiment is provided with a plurality of memory cells connected to each of a plurality of word lines, a word-line leakage detector configured to detect a “leakage current” generated on at least one of the plurality of word lines, and a controller configured, when a leakage current is detected by the word-line leakage detector, to determine that a block including a memory cell connected to a word line through which the leakage current flows is defective. 
  performing a first control process to identify the corresponding memory chip as a defective chip when the corresponding sensed current exceeds a first reference value;  [0038] FIG. 3 is a diagram of the word-line leakage detector 11. [0057] A voltage VMON at the intermediate node is input to the comparator 32 to compare the voltage VMON with a reference voltage VREF. The comparator 32 generates a flag signal FLG that changes its logic depending on one higher between the voltage VMON and the reference voltage VREF and supplies the flag signal FLG to the controller 6. [0040] The comparator 32 generates a flag signal FLG whose output logic is inverted according to whether a detection voltage exceeds a specific threshold value.
NAMAI does not explicitly  disclose “performing a second control process when the corresponding sensed current exceeds a second reference value higher than the first reference value”.  However, it would have been obvious to optimize a result through routine experimentation using different reference values. As shown in Fig. 3,  NAMAI uses a reference voltage VREF to generate a flag signal FLG according to whether a detection voltage exceeds a specific threshold value.
Moreover, in analogous art, O'Neill (U.S. Patent No. 6,366,108) discloses,  when a particular circuit 14 as illustrated in Figs 1 and 3B, the analyzer 22 subtracts the outlier margin value from I.sub.DDQ,min to determine the lower threshold. The analyzer 22 then determines I.sub.DDQ,min via Equation (1) where I.sub.DDQ,min, b and m are now known values. The analyzer 22 adds the outlier margin value to I.sub.DDQ,max to determine the upper threshold. The analyzer 22 compares the test signal currently generated by the current meter 18 to the upper and lower threshold values, as shown by blocks 83 and 85. The analyzer 22 detects a defect at block 88 if the test signal is greater than the upper threshold value or if the test signal is less than the lower threshold value. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use different reference values, i.e. lower and upper threshold value as taught by the device of O'Neill in the leakage detector of NAMAI for the purpose of achieving a desirable result.

  Regarding independent Claim 23, NAMAI discloses the same limitations as applied to Claim 1, above and in addition,
 an operation of notifying the host device...that the product abnormality has occurred, [0057] the comparator 32 generates a flag signal FLG that changes its logic depending on one higher between the voltage VMON and the reference voltage VREF and supplies the flag signal FLG to the controller 6. 
 controlling an operating voltage applied to the defective chip, and an operation of enabling a dynamic throttling operation for the defective chip, 3] The current generation circuit 35 in the adjuster 33 switches two or more DTCs [0:3] to 1 to make the flow of a current having a current value obtained by adding an arbitrary current within 1 .mu.A to 4 .mu.A.
identifying a location of a defective chip among a plurality of chips; [0067] The controller 6 determines that a leakage fault has occurred based on a flag signal FLG from the word-line leakage detector 11. When the controller 6 determines that a leakage fault has occurred, the controller 6 acknowledges that the entire block that includes a word line that causes a leakage fault is defective and inhibits access to this block. Here, as shown in FIG. 3, the block refers to a plurality of NAND strings 20 in a column direction connected to the word lines WL0 to WLn-1 interposed between the selection gate transistors S1 and S2.
terminating driving of the defective chip; [0064] FIG. 9(a) shows an example in which there is a leakage path between a word line and a substrate. In order to detect a leakage current in this case, for example, as shown in FIG. 8(b), a high voltage VPGMB is applied to all of the word lines in a block and a well region of the substrate is set at a low voltage VSS. 
NAMAI does not explicitly “disclose an operation of throttling the defective chip,   when the sensed standby current exceeds the second reference value that is greater than the first reference value; and  performing a third control process, when the sensed standby current exceeds the third reference value that is greater than the second reference value.  
Moreover, in analogous art, O'Neill (U.S. Patent No. 6,366,108) discloses the above limitations, i.e. second and third  reference values for the shamed obvious reasons as applied to independent Claim 1 above.   

Regarding Claim 2, NAMAI discloses identifying a location of a defective chip; [0067] The controller 6 determines that a leakage fault has occurred based on a flag signal FLG from the word-line leakage detector 11. When the controller 6 determines that a leakage fault has occurred, the controller 6 acknowledges that the entire block that includes a word line that causes a leakage fault is defective and inhibits access to this block, as shown in FIG. 3. 
controlling performance of the defective chip; [0043] The current generation circuit 35 in the adjuster 33 switches two or more DTCs [0:3] to 1 to make the flow of a current having a current value obtained by adding an arbitrary current within 1 .mu.A to 4 .mu.A.
terminating driving of the defective chip;  [0064] FIG. 9(a) shows an example in which there is a leakage path between a word line and a substrate. In order to detect a leakage current in this case, for example, as shown in FIG. 8(b), a high voltage VPGMB is applied to all of the word lines in a block and a well region of the substrate is set at a low voltage VSS.

Regarding Claims 3, 4, 5, NAMAI discloses identifying a location of the defective chip, logging that the abnormality has occurred and using an asynchronous event request (AER) command.  [0067] as shown in FIG. 3, the controller 6 determines that a leakage fault has occurred based on a flag signal FLG from the word-line leakage detector 11. When the controller 6 determines that a leakage fault has occurred, the controller 6 acknowledges that the entire block that includes a word line that causes a leakage fault is defective and inhibits access to this block.  
Regarding Claim 6, NAMAI discloses controlling an operating voltage applied to the defective chip. [0040] The adjuster 33 diverts part of a leakage current so that the current flowing through the detection voltage generator 31 approaches a constant value irrespective of an ambient temperature.
Regarding Claim 7, NAMAI discloses reference value [0057] A capacitor Cmon is connected between an intermediate node of the first and second impedance elements 51 and 52, and a ground node. A voltage VMON at the intermediate node is input to the comparator 32 to compare the voltage VMON with a reference voltage VREF.
Regarding Claim 11, NAMAI discloses the storage device includes a controller chip and a plurality of nonvolatile memory chips, [0028] FIG. 1 shows a NAND flash memory as an example of the semiconductor memory device 1 coupled to a controller 6. [0037] The word-line leakage detector 11 detects a leakage current generated on at least one of a plurality of word lines.
Regarding Claims 12-14, NAMAI discloses standby current is performed [0062] As the leakage current is larger, the current Imon flowing through the first impedance element 51 becomes larger to vary the IDAC signal by which charging to the capacitor Cmon starts. Therefore, the controller 6 can determine whether there is a leakage current by the bit value of the IDAC signal at which charging to the capacitor Cmon starts.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NAMAI et al. (U.S. Pub. No. 20150071000) Pub. Date: March 12, 2015.
Regarding independent Claim 15, NAMAI discloses a semiconductor memory device capable of detecting a leakage current of a word line, comprising: 
a plurality of nonvolatile memories and a storage controller;  [0028] FIG. 1 shows a NAND flash memory as an example of the semiconductor memory device 1 coupled to a controller 6.
 a control circuit configured to sense a standby current to determine   whether an abnormality has occurred within the storage device, FIG. 1 [0026] A semiconductor memory device according to an embodiment is provided with a plurality of memory cells connected to each of a plurality of word lines, a word-line leakage detector configured to detect a leakage current generated on at least one of the plurality of word lines, and a controller configured, when a leakage current is detected by the word-line leakage detector, to determine that a block including a memory cell connected to a word line through which the leakage current flows is defective. [0037] The word-line leakage detector 11 detects a leakage current generated on at least one of a plurality of word lines.
performing a step-wise control operation in which two or more control processes associated with an operation of the storage device are sequentially executed. [0040] The comparator 32 generates a flag signal FLG whose output logic is inverted according to whether a detection voltage exceeds a specific threshold value. The adjuster 33 diverts part of a leakage current so that the current flowing through the detection voltage generator 31 approaches a constant value irrespective of an ambient temperature. 
the standby current representing a sum of a current flowing through the storage controller and through the plurality of nonvolatile memories. [0045] FIG. 5(a) is a view showing the correspondence between the fixed bit string IDT [0:1] and a constant leakage current Idetect flowing through the adjuster 33. There is a variation in electrical characteristics among memory chips. Therefore, a constant leakage current Idetect to be flown to the adjuster 33 is set and then a fixed bit string IDT [0:1] in accordance with the set constant leakage current Idetect is set for each memory chip at shipping from a factory.
Regarding Claim 16-18, NAMAI discloses a power signal supplied to nonvolatile memories. Fig. 1, shows a high voltage generator 7. [0064] FIG. 9(a) shows an example in which there is a leakage path between a word line and a substrate. In order to detect a leakage current in this case, for example, as shown in FIG. 8(b), a high voltage VPGMB is applied to all of the word lines in a block and a well region of the substrate is set at a low voltage VSS.
Regarding Claims 19-20, NAMAI discloses initial standby current measured at different temperatures, [0011] FIG. 7 is a view showing the relationship between an ambient temperature and a first leakage current Idetect. As shown in FIG. 7, as an ambient temperature becomes higher, a leakage current flowing through a word line increases. As the leakage current increases, the first leakage current Idetect flowing through the adjuster 33 is increased. 
 
Allowable Subject Matter
Claims 8, 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C KERVEROS whose telephone number is (571)272-3824. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, APRIL Y BLAIR can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAMES C KERVEROS/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        
Date: April 13, 2022
Final Rejection 20220411
 
U.S. Patent and Trademark Office 
Tel. (571) 272-3824.
Email: james.kerveros@uspto.gov